DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 3/8/2021. Claims 1-4, 6-11, 13-15 and 17-20 are pending and have been considered below.



Allowable Subject Matter
Claims 1-4, 6-11, 13-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: This communication warrants no Examiner's Reason for Allowance, as the prosecution and Applicant's reply make evident Reasons for Allowance (refer to Applicant's amendment and arguments/remarks filed on 3/8/21), satisfying the record "record as a whole" as required by rule 37 CFR 1.104(e). In this case, the substance of Applicant's remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for Allowance is in all probability evident from the record. Therefore, no Examiner's Statement of Reasons for Allowance is necessary (see M.P.E.P. 1302.14). Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Trahe et al. (US 2018/0091501) discloses a system and method for mirrored communication devices in carrier networks.
Link (US 2017/0332273) discloses method and system for managing providing of different classes of communication services from different mobile networks.
Del Rio (US 2017/0048652) discloses system for enabling cellular data network acess to portable devices via smartwatch including a SIM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIRDEPAL SINGH whose telephone number is (571)270-1688.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/HIRDEPAL SINGH/Primary Examiner, Art Unit 2631